Citation Nr: 1013312	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  06-25 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected posttraumatic stress disorder (PTSD), 
currently evaluated 70 percent disabling.

2.  Entitlement to an effective date prior to October 31, 
2004 for the grant of a temporary total evaluation based upon 
a period of hospitalization over 21 days for the service-
connected PTSD.


REPRESENTATION

Veteran represented by:	Illinois Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from September 1966 to August 1968.  Service in the Republic 
of Vietnam was indicated by the record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

Procedural history

The Veteran filed an original claim of entitlement to service 
connection for PTSD in December 1997.  The Veteran's claim 
was eventually granted in a September 1999 rating decision 
which assigned a 30 percent evaluation, effective December 
31, 1997.

The August 2005 rating decision denied the Veteran's claim of 
entitlement to service connection for an increased disability 
rating for the service-connected PTSD.  The August 2005 
rating decision also granted the Veteran a temporary total 
evaluation for the PTSD from October 31, 2004 to January 1, 
2005 based upon a period of hospitalization of more than 21 
days.  See 38 C.F.R. § 4.29 (2009).

The Veteran disagreed with the August 2005 rating decision 
and perfected his appeal as to both issues by submitting a 
timely substantive appeal [VA Form 9] in June 2006.

In an October 2007 supplemental statement of the case (SSOC), 
the RO increased the disability rating assigned to the 
service-connected PTSD to 70 percent.  The Veteran has not 
expressed satisfaction with the increased disability rating.  
The issue of entitlement to an increased disability rating 
for service-connected PTSD thus remains in appellate status.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is 
not granted the maximum benefit allowable under the VA 
Schedule for Rating Disabilities, the pending appeal as to 
that issue is not abrogated].

Issues not on appeal

In May 2009, a rating decision denied the Veteran's claim of 
entitlement to service connection for total disability rating 
based on individual unemployability (TDIU), and granted the 
Veteran service connection for erectile dysfunction, 
assigning a noncompensable evaluation effective April 23, 
2008.  The Veteran was also granted special monthly 
compensation based on loss of use of a creative organ, 
effective April 23, 2008.  As evidenced by the claims folder, 
the Veteran has not yet expressed disagreement with any 
aspect of the May 2009 rating decision.  As such, the issues 
decided therein are not in appellate status.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].  


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD more closely 
approximates total occupational and social impairment.

2.  The medical evidence demonstrates that the Veteran's PTSD 
symptomatology has not appreciably changed during the appeal 
period. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating of 
100 percent for the Veteran's PTSD have been met for the 
period of his appeal.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2009).

2.  The Veteran's claim of entitlement to an effective date 
prior to October 31, 2004 for the grant of a temporary total 
evaluation based upon a period of hospitalization over 21 
days for the service-connected PTSD is dismissed as moot.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased rating for his 
service-connected PTSD, in excess of 70 percent disabling.  
He also seeks entitlement to an effective date prior to 
October 31, 2004 for the grant of a temporary total 
evaluation for the service-connected PTSD.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  
Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.

The Board observes that the Veteran received a general VCAA 
notice letter, dated December 2008, which notified him that 
"[i]n order to support your claim for an increased 
evaluation for your service-connected disability, the 
evidence must show that your service-connected condition has 
gotten worse."

Crucially, the RO generally informed the Veteran of VA's duty 
to assist him in the development of his claims in the 
December 2008 letter.  Specifically, the letter stated that 
VA would assist the Veteran in obtaining relevant records 
from any Federal agency, including those from the military, 
VA Medical Centers, and the Social Security Administration.  
With respect to private treatment records, the VCAA letter 
informed the Veteran that VA would make reasonable efforts to 
request such records.  The Veteran was also informed that he 
would be afforded a VA examination, if necessary, to make a 
decision as to his claims.

The above-referenced letter emphasized:  "If the evidence is 
not in your possession, you must give us enough information 
about the evidence so that we can request it from the person 
or agency that has it.  If the holder of the evidence 
declines to give it to us, asks for a fee to provide it, or 
VA otherwise cannot get the evidence, we will notify you of 
the problem.  It is your responsibility to make sure that we 
receive all requested records that are not in the possession 
of a Federal department or agency."  [Emphasis as in the 
original].  

The December 2008 letter specifically requested, "[i]f there 
is any other evidence or information that you think will 
support your claim, please let us know."  This complies with 
the "give us everything you've got" provision formerly 
contained in 38 C.F.R. § 3.159(b) in that it informed the 
Veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.  [The Board 
observes that 38 C.F.R. § 3.159 was recently revised, 
effective as of May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  The final rule removes the third sentence 
of 38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.]  

The Board recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service connection claim."  
Here, complete VCAA notice was not provided until December 
2008, years after the August 2005 RO decision that is the 
subject of this appeal.  Crucially, the Veteran's claim was 
readjudicated in the September 2009 SSOC, after he was 
provided with the opportunity to submit additional evidence 
and argument in support of his claim and to respond to the 
VCAA notice.  Therefore, the essential fairness of the 
adjudication was not affected.  See Overton v. Nicholson, 20 
Vet. App. 427, 437 (2006) [a timing error may be cured by a 
new VCAA notification followed by a readjudication of the 
claim].  The Veteran has pointed to no prejudice or due 
process concerns arising out of the timing of the VCAA 
notice.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 
(2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific Dingess notice in the 
December 2008 VCAA letter.  The letter detailed the evidence 
considered in determining a disability rating, including, 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The letter also advised the Veteran as to 
examples of evidence that would be pertinent to a disability 
rating, such as on-going treatment records, recent Social 
Security determinations, statements from employers as to job 
performance and time lost due to service-connected 
disabilities, and witness statements.

With respect to effective date, the December 2008 VCAA letter 
instructed the Veteran that two factors were relevant in 
determining an effective date:  when the claim was received; 
and when the evidence "shows a level of disability that 
supports a certain rating under the rating schedule."  The 
Veteran was also advised in the letter as to examples of 
evidence that would be pertinent to an effective date 
determination, such as information about continuous treatment 
or when treatment began, service medical records that the 
Veteran may not have submitted, and reports of treatment 
while attending training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  Moreover, there is no timing problem 
as to Dingess notice since, as indicated above, the Veteran's 
claims were readjudicated in the September 2009 SSOC, 
following the issuance of the December 2008 letter.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The Board is aware of the Court's decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008) [holding that for an 
increased-compensation claim, section 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life].  The Veteran received a VCAA letter notifying 
him of the Court's holding in Vazquez-Flores in August 2009.

In VCAA letters dated December 2008 and August 2009, the 
Veteran was informed that he may submit evidence showing that 
his service-connected disability had increased in severity.  
In these VCAA letters the Veteran was informed that examples 
of evidence he should tell VA about or give to VA that may 
affect how VA assigns a disability evaluation includes recent 
Social Security determinations; statements from employers as 
to job performance, lost time, or other information regarding 
how your condition affects his ability to work; and 
statements discussing his disability symptoms from people who 
have witnessed how the symptoms affect you.  The Veteran was 
informed that examples of evidence he should tell VA about or 
give to VA that may affect how VA determines the effective 
date of any benefits includes information about continuous 
treatment or when treatment began; service medical records in 
your possession that you may not have sent us; or reports of 
treatment for your condition while attending training in the 
Guard or Reserve.  Therefore, the Veteran was informed that 
to substantiate a claim, he must provide medical or lay 
evidence demonstrating a worsening or increase in severity 
and the effect that worsening has on his employment and daily 
life.

The Veteran was provided with specific notice of the 
applicable Diagnostic Code for the service-connected PTSD in 
the August 2009 VCAA letter.  Moreover, the Veteran's PTSD is 
rated under a Diagnostic Code that contains criteria 
necessary for entitlement to a higher disability rating that 
would be satisfied by the claimant demonstrating an increase 
in severity of the disability as opposed to a Diagnostic Code 
that requires a specific measurement or test result.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the criteria 
set forth in the rating formula for mental disorders do not 
constitute an exhaustive list of symptoms, but rather are 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating].  

Furthermore, in the December 2008 and August 2009 VCAA 
letters, the RO informed the Veteran that the rating for his 
disability can be changed if there are changes in his 
condition and that depending on the disability involved, VA 
will assign a rating from zero percent to as much as 100 
percent.  The RO stated that VA uses a schedule for 
evaluating disabilities that is published as title 38 Code of 
Federal Regulations, Part 4.  The RO indicated that in rare 
cases, VA can assign a disability level other than the levels 
found in the schedule for a specific condition if his 
impairment is not adequately covered by the schedule.  The RO 
stated that it would consider evidence of the following in 
determining the disability rating:  nature and symptoms of 
the condition; severity and duration of the symptoms; and 
impact of the condition and symptoms on employment.  As for 
impact on daily life, the Veteran was told that an example of 
the evidence he should tell VA about or give to VA that may 
affect how VA assigns a disability evaluation includes 
statements discussing his disability symptoms from people who 
have witnessed how the symptoms affected him.

Finally, in the December 2008 and August 2009 VCAA letters 
the Veteran was informed that examples of evidence he should 
tell VA about or give to VA that may affect how VA assigns a 
disability evaluation includes recent Social Security 
determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
your condition affects his ability to work; and statements 
discussing his disability symptoms from people who have 
witnessed how the symptoms affect him.  The Veteran was 
informed that examples of evidence he should tell VA about or 
give to VA that may affect how VA determines the effective 
date of any benefits includes information about continuous 
treatment or when treatment began; service medical records in 
his possession that he may not have sent to VA; or reports of 
treatment for his condition while attending training in the 
Guard or Reserve.  

Accordingly, the Board finds that the Veteran received 
appropriate VCAA notice.  Additionally, there is no timing 
issue because the Veteran was afforded a subsequent 
adjudication following receipt of the August 2009 letter.  
See Sanders, supra.

The Veteran and his representative have not alleged that he 
received inadequate VCAA notice.  See Goodwin v. Peake, 22 
Vet. App. 128 (2008) [holding as to the notice requirements 
for downstream earlier effective date claims following the 
grant of service connection: "that where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements"].  

The Board adds that the Court's decision in Vazquez-Flores 
was recently vacated by the United States Court of Appeals 
for the Federal Circuit.  See Vazquez-Flores v. Shinseki, 580 
F.3d.1270 (Fed. Cir. 2009).

Because there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice is not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).

In the instant case, the Board finds reasonable efforts have 
been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claims and there is no 
reasonable possibility that further assistance would aid in 
substantiating them.  The pertinent evidence of record 
includes the Veteran's statements, service treatment records, 
Social Security Administration (SSA) records, a lay 
statement, and VA and private treatment records.  

Additionally, as will be discussed in detail below, the 
Veteran was afforded VA examinations in February 2005 and 
March 2009 as to his service-connected PTSD.  The VA 
examination reports reflect that the examiners interviewed 
and examined the Veteran, documented his current medical 
conditions, reviewed pertinent medical research, and rendered 
appropriate diagnoses consistent with the remainder of the 
evidence of record.  The Board therefore concludes that the 
VA examination reports are adequate for schedular evaluation 
purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate].  

The Board observes that all due process concerns have been 
satisfied.  See 
38 C.F.R. § 3.103 (2009).  The Veteran has been accorded the 
opportunity to present evidence and argument in support of 
his claims.  He has retained the services of a representative 
and declined the option to testify at a personal hearing 
before a Veterans Law Judge.  

Accordingly, the Board will proceed to a decision.


Increased Rating Claim

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2009).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2009); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that "staged ratings are appropriate for an increased-rating 
claim when the factual findings show distinct periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings."  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, 
diagnosis, and demonstrated symptomatology.  Any change in 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The Veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD].  Diagnostic 
Code 9411 is deemed by the Board to be the most appropriate 
because it pertains specifically to the primary diagnosed 
disability in the Veteran's case (PTSD).  In any event, with 
the exception of eating disorders, all mental disorders 
including PTSD are rated under the same criteria in the 
rating schedule.  Therefore, rating under another diagnostic 
code would not produce a different result.  Moreover, the 
Veteran has not requested that another diagnostic code be 
used.  

Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 9411.  As indicated 
above, PTSD is to be rated under the general rating formula 
for mental disorders under 38 C.F.R. § 4.130.  The provisions 
of 38 C.F.R. § 4.130 concerning the rating of psychiatric 
disabilities read in pertinent part as follows:

100 percent:  Total occupational and social impairment, 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss 
for names of close relatives, own occupation or name.  

70 percent:  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); 
inability to establish and maintain effective 
relationships.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association 's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 71 and 80 reflect that if symptoms 
are present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in school work).  GAF scores ranging between 
61 to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing in school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communications or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  

See 38 C.F.R. § 4.130 (2009) [incorporating by reference the 
VA's adoption of the DSM-IV for rating purposes].

The Veteran seeks an initial disability rating in excess of 
70 percent for his service-connected PTSD.  As was described 
above, under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008), 
in order to warrant a 100 percent disability rating, the 
evidence must show total occupational and social impairment, 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time and place; 
memory loss for names of close relatives, own occupation or 
name.  

After having carefully reviewed the record, and for reasons 
explained in greater detail below, the Board concludes that a 
100 percent disability rating is warranted under the 
schedular criteria.  

Critically, the totality of the evidence of record indicates 
that the Veteran's cumulative PTSD symptomatology more 
closely approximates total social and occupational 
impairment.  VA treatment records and examination reports 
demonstrate that the Veteran has become increasingly socially 
isolated and is no longer employable.  Specifically, the 
Veteran has stated that he "drifted away from [his] family" 
because they "just don't understand" him.  He associates 
with very few people and has no close friends outside of his 
family.  See the VA in-patient psychological note dated 
November 2004.  He lives with his adult son, but does not 
interact with him much because his son works full-time.  See 
the VA examination report dated February 2005.  In a letter 
dated February 2006, Dr. J.L.B. indicated that the Veteran 
"perceives himself as alienated from others, different, and 
misunderstood.  He does not want other people to try to 
understand him; he simply wants people to leave him alone."  
Consistently, the March 2009 VA examiner noted that the 
Veteran's "social relationships are minimal, and it appears 
that there is also anhedonia."  The March 2009 VA examiner 
concluded that the Veteran's "[p]sychosocial functioning 
status and quality of life are poor."  Further, as indicated 
above, the Veteran was hospitalized from October 31, 2004 to 
December 9, 2004 for in-patient treatment of his service-
connected PTSD.  See the VA treatment records dated October 
2004 to December 2004.

Concerning occupational impairment, the record demonstrates 
that the Veteran works as a part-time barber and maintains 
only two regular clients.  See the letter from Dr. J.L.B. 
dated February 2006.  The Veteran has indicated that he is 
"very inefficient in his job, has difficulty organizing 
tasks, and has difficulty facing people that he doesn't 
know."  The March 2009 VA examiner indicated that the 
Veteran's PTSD "symptoms have made functioning with the 
public impossible.  Interpersonal relationships, which are 
needed in his trade of barbering, have suffered."  
Critically, after interviewing the Veteran and reviewing his 
claims folder, the March 2009 VA examiner concluded that 
"[t]here appears to be total occupational and social 
impairment due to PTSD signs and symptoms.  This Veteran is 
considered unemployable at this time."

As for specific criteria found in 38 C.F.R. § 4.130, the 
medical evidence of record demonstrates that the Veteran does 
not experience gross impairment in thought processes and 
communication.  Specifically, both the February 2005 and 
March 2009 VA examiners indicated that the Veteran exhibited 
appropriate thought processes and unimpaired judgment.  There 
is also no medical evidence of persistent delusions or 
hallucinations.  The February 2005 and March 2009 VA 
examination reports indicated that the Veteran does not 
experience any delusions or hallucinations.  Additionally, VA 
outpatient treatment records are pertinently negative for any 
suggestion of similar symptomatology.  

Further, there is no evidence of a persistent danger of the 
Veteran hurting himself or others.  As to persistent suicidal 
ideation, the Veteran told the February 2005 VA examiner that 
he does have a history of suicidal ideation.  However, he 
denied any current suicidal ideation, plans, or history of 
attempts.  Accordingly, the medical evidence demonstrates 
that although the Veteran has experienced thoughts of 
suicide, there is no persistent danger that he will harm 
himself.  The medical evidence of record also does not show 
that the Veteran poses any danger to others or experiences 
homicidal ideation.  Although the Veteran has admitted a 
"history of being verbally assaultive when angry," he also 
indicates that he has "never had thoughts of killing other 
people in the past."  See the VA psychological note dated 
November 2004.  

With regard to memory loss, the Veteran has reported having a 
terrible short and long term memory.  See the VA 
psychological note dated November 2004.  However, memory loss 
for names of close relatives, the Veteran's own name, and the 
like are not demonstrated by the objective medical evidence 
of record.  See, e.g., the VA examination reports dated 
February 2005 and March 2009.

There is medical and lay evidence pertaining to the Veteran's 
difficulty managing his personal hygiene.  Specifically, in a 
letter dated December 2006, the Veteran's ex-spouse indicated 
that the Veteran does not often bathe or change his clothes 
and that he does not care about his appearance.  See the 
letter from C.S. dated December 2006.  A VA treatment note 
dated August 2006 indicates that the Veteran's grooming and 
hygiene were "poor" and that he "wears soiled and wrinkled 
clothing and his hair is unkempt."  Consistently, in a 
psychological evaluation dated February 2006, Dr. J.L.B. 
noted that the Veteran's "hygiene was borderline" and that 
he "was attired in jeans that had holes in them and a long 
sleeve shirt that also had holes in it."  However, the 
medical evidence does not support a conclusion that the 
Veteran experiences the inability to perform activities of 
daily living including maintenance of minimal personal 
hygiene.  Specifically, both the February 2005 and March 2009 
VA examiners reported that the Veteran is able to perform the 
activities of daily living.  

Although the Veteran does not meet all of the schedular 
criteria contained in Diagnostic Code 9411 for the assignment 
of a total [100 percent] disability rating, the Board's 
inquiry is not necessarily limited to the criteria found in 
the VA rating schedule.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002) [the criteria set forth in the rating formula 
for mental disorders do not constitute an exhaustive list of 
symptoms, but rather are examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating].  As indicated above, the cumulative 
evidence of record indicates that the Veteran's PTSD symptoms 
result in his total social and occupational impairment.

Accordingly, even though all of the criteria for a 100 
percent disability rating have not been met, the Board finds 
that the overall level of the Veteran's psychiatric 
symptomatology, being reflective of his major impairment in 
occupational and social functioning, approaches that which 
warrants the assignment of a 100 percent rating under 
Diagnostic Code 9411.  See 38 C.F.R. § 4.7 (2009).  
Accordingly, a 100 percent rating is assigned.

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that time 
frame.  See 38 U.S.C.A. § 5110 (West 2002).  

Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  The RO 
determined the date of claim to be January 1, 2005.  
Therefore, pursuant to Hart the question to be answered by 
the Board is whether any different rating should be assigned 
for the relevant time period under consideration [January 1, 
2004 to the present].

The medical evidence of record, including evaluation and 
treatment records, documents the Veteran's increasingly 
severe psychiatric symptomatology.  Treatment records dated 
in November 2004 showed the Veteran's continuing complaints 
of increased social and occupational impairment, depression, 
anxiety, and agitation.  As indicated above, the Veteran 
received in-patient psychiatric treatment from October 31, 
2004 to December 9, 2004.  Notably, the November 2004 in-
patient psychological treatment notes document the Veteran's 
difficulty maintaining regular employment and his worsening 
social isolation, in addition to persistent symptoms such as 
anxiety, depression, hypervigilance, impaired personal 
hygiene, and anger.  

Accordingly, the medical evidence shows that the Veteran's 
psychiatric symptomatology has not changed appreciably during 
the appeal period.  The voluminous VA treatment records 
indicate that the Veteran's psychiatric problems have 
remained relatively stable.  The Board therefore finds that 
the 100 percent disability ratings may be assigned for the 
service-connected PTSD from January 1, 2004 to the present.

Conclusion

In summary, for reasons and bases expressed above, it is the 
Board's decision that a 100 percent disability rating is 
assigned for the Veteran's service-connected PTSD.  The 
appeal is allowed.


Temporary Total Evaluation

Under the applicable criteria, a total disability rating (100 
percent) will be assigned without regard to other provisions 
of the rating schedule when it is established that a service-
connected disability has required VA hospital treatment for a 
period in excess of 21 days.  See 38 C.F.R. § 4.29 (2009).

The provisions of 38 C.F.R. § 4.30 pertaining to temporary 
total evaluations based upon convalescence provide that a 
total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge or 
outpatient release that entitlement is warranted. Total 
ratings will be assigned under this section if treatment of a 
service-connected disability resulted in:

(1) Surgery necessitating at least one month of 
convalescence.

(2) Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major 
joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular 
weight-bearing prohibited).

(3) Immobilization by cast, without surgery, of one 
major joint or more.

See 38 C.F.R. § 4.29 (2009).

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  See 
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2009).

Applicable law and VA regulations provide that the effective 
date of an award of increased disability compensation is the 
earliest date that it is factually ascertainable that an 
increase in disability had occurred, if a claim is received 
within one year thereof.  Otherwise, it is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400(o)(1) (2009).

In the August 2005 rating decision, the RO assigned a 
temporary total evaluation for the Veteran's service-
connected PTSD for a period of hospitalization exceeding 21 
days from October 31, 2004 to January 1, 2005.  The Veteran 
has since argued that he is entitled to an earlier effective 
date for the temporary total evaluation.  He has contended 
that the temporary total should be assigned effective August 
1, 2004, the date he was determined to be disabled by the 
Social Security Administration.  See the Veteran's statement 
dated January 2007.  

As indicated above, the Board has awarded the Veteran a 100% 
disability rating for his service-connected PTSD, effective 
January 1, 2004.  See 38 U.S.C.A. § 5110 (West 2002).  As 
that date is prior to the effective date advocated by the 
Veteran, the Board finds that the issue of an earlier 
effective date for the assignment of a temporary total 
evaluation for the Veteran's PTSD is moot.  Accordingly, the 
issue of entitlement to an effective date prior to October 
31, 2004 for the grant of a temporary total evaluation based 
upon a period of hospitalization over 21 days for the 
service-connected PTSD is dismissed as no benefit remains to 
be awarded and no controversy remains.  Cf. Swan v. 
Derwinski, 1 Vet. App. 20, 22-23 (1990).




ORDER

Entitlement to an increased rating for service-connected PTSD 
is denied.

Entitlement to an effective date prior to October 31, 2004 
for the temporary total evaluation for the service-connected 
PTSD is dismissed as moot.




____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


